Citation Nr: 1508438	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cognitive disorder, not otherwise specified (NOS), due to a traumatic brain injury (TBI).

2.  Entitlement to an initial, compensable rating for a scar on the right thumb, status-post laceration.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to nonservice-connected (NSC) pension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, granted service connection for a cognitive disorder, NOS and assigned an initial 10 percent rating, effective December 28, 2009; as well as granted service connection for a scar on the right thumb, status-post laceration, and assigned an initial 0 percent (noncompensable) rating, also effective December 28, 2009.  At that time, the RO denied service connection for bilateral hearing loss and tinnitus.  In August 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012. 

This appeal also arose from an October 2013 rating decision in which the RO, inter alia, denied the Veteran's claims for a TDIU and for NSC pension.  The Veteran, through his representative, filed a notice of disagreement (NOD) as to these determinations in December 2013.

As the Veteran disagreed with the initial ratings assigned following the awards of service connection for a cognitive disorder and for a scar on the right thumb, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a January 2014 hearing transcript, a September 2013 TBI Disability Benefits Questionnaire (DBQ) report and VA treatment records dated through January 2013; the agency of original jurisdiction (AOJ) considered VA treatment records dated through July 2012 only it the September 2012 supplemental statement of the case (SSOC).  The Veteran has not waived AOJ consideration of this new evidence.  38 C.F.R. § 20.1304(c) (2014).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted. 

The Veteran was last afforded a VA examination in September 2013 to determine the nature and severity of his service-connected cognitive disorder NOS, due to a TBI.  However, during his January 2014 hearing, the Veteran testified that his service-connected cognitive disorder had increased in severity.  Specifically, he testified that his memory loss symptoms had worsened and that he was no longer able to drive himself.  The Board notes that the September 2013 VA examiner found that the Veteran's complaints of memory loss were mild and that there was no objective evidence of such impairment found on testing.  The Board also notes that while the Veteran's cognitive disorder NOS, due to a TBI, is currently rated under the Diagnostic Code 9304 for dementia due to head trauma, such rating appears to have been made according to the former diagnostic criteria rather than the revised criteria, as the rating was assigned based upon subjective complaints of memory impairment.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  Considering this deficiency along with the Veteran's hearing testimony, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

With regard to the claimed bilateral hearing loss and tinnitus, the Veteran has alleged that he experiences hearing loss and tinnitus as a result his in-service noise exposure.  Specifically, he alleges such exposure from weapons fire and artillery.  The Veteran's DD-Form 214 shows that he served as a field artillery ballistics metro man and, as such, he was likely exposed to noise.  Service treatment records are negative for any complaints, findings or diagnoses related to tinnitus or hearing loss.

The Veteran underwent a VA audiology evaluation in April 2010.  The audiologist opined that the Veteran's claimed tinnitus was "less than likely" a result of military noise exposure as he had reported that his tinnitus was intermittent with an unknown onset.  However, the audiologist did not discuss the relevance or import of the Veteran's subsequent lay statements regarding in-service tinnitus symptoms and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

With regard to the claimed bilateral hearing loss, the April 2010 audiology evaluation revealed hearing loss in the right ear for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R.           § 3.385 (2014).  However, the audiologist did not provide any opinion as to the etiology of the current right ear hearing loss.   The Board notes that the AOJ denied the Veteran's claim for service connection for bilateral hearing loss on the basis of no current disability; however, the April 2010 VA audiometric results revealed hearing loss in the right ear to an extent recognized as a disability for VA purposes.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for hearing loss and tinnitus.  See 38 U.S.C.A.            § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Accordingly, the AOJ should forward the claims file to the audiologist who examined the Veteran in April 2010.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher (as the claim for a higher initial rating, emanating from a claim for, and grant of, service connection, will be considered on the basis of evidence of record) and his claims for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Alexandria VA Health Care System and that records from that facility dated through January 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Alexandria VA Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from January 2013 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

During his January 2014 hearing, the Veteran testified that he had applied for Social Security Administration (SSA) disability benefits but that he had not yet received a decision.  The specific basis of this application is not clear from the record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.   

As a final matter, in an October 2013 rating decision, the AOJ, inter alia, denied the Veteran's claims for a TDIU and NSC pension.  In December 2013, the Veteran filed an NOD with respect to these issues.  The AOJ has not yet issued a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R.             § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2014). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claims for TDIU and NSC pension, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.
 
2.  Obtain from the Alexandria VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from January 2013.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Furnish to the Veteran and his representative a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.

The physician should also describe the functional effects of the Veteran's service-connected cognitive disorder on his activities of daily living, to include employment.

Also based on review of the Veteran's documented medical history and assertion, the physician should indicate whether, at any time since the December 28, 2009 effective date of the award of service connection, the Veteran's service-connected disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the April 2010 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

With respect to the current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service.  The examiner should discuss the significance, if any, the intermittent nature of the Veteran's reported tinnitus symptoms.

With respect to the current right ear hearing loss (established by the testing results of record), the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset is otherwise due to in-service injury or disease-to include in-service noise exposure, as alleged.

In rendering the requested opinion, the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset.

The audiologist must provide all examination findings and testing results (if any), along with the complete rationale for the conclusions reached.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include whether additional examination for the claim for a higher rating for a scar on the right thumb is appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating for the disabilities, pursuant to Fenderson, is warranted).

10.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  







of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


